Citation Nr: 1116705	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to September 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which declined to reopen a previously denied claim of entitlement to service connection for a nervous disorder, and, a May 2009 supplemental statement of the case that reopened that claim and denied it on the merits.

As a preliminary matter, the Board observes that the RO originally framed the issue on appeal as entitlement to service connection for a nervous disorder.  However, the record indicates that the Veteran has been diagnosed with an anxiety disorder, not otherwise specified, and dysthymia.  Claims for service connection for one psychiatric disability encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as reflected on the title page of this decision.

The Board also observes that, in a January 2010 rating decision, the RO reopened  previously denied claims for service connection for residuals of a gonorrhea and urethritis, and denied them on the merits.  In July 2010, the Veteran submitted new evidence directly to the Board consisting of VA medical records dated in 1999 and 2000 showing complaints of and treatment for urinary tract infections, abdominal pain, pain in the suprapubic area, pain upon urination urine, and nocturia.  When new evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  38 C.F.R. § 3.156(b) (2010).  Finality had not attached with respect to the January 2010 denial of entitlement to service connection for residuals of gonorrhea and urethritis.  Therefore, those claims are considered still pending and referred to the RO for consideration of the additional evidence submitted and readjudication.

Finally, the Board observes that, following certification of his appeal, the Veteran submitted directly to the Board evidence concerning treatment for chest pains and upper back and neck pain.  Those issues are referred to the RO for clarification from the Veteran as to whether he is seeking to initiate or reopen claims of entitlement to service connection for those disabilities.

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An August 2005 rating decision denied the Veteran's application to reopen a claim for service connection for a nervous disorder.  The Veteran initiated a timely appeal of the denial and a March 2006 statement of the case reopened the claim and denied it on the merits.  The Veteran did not perfect his appeal and the decision became final.

2.  Evidence received subsequent to the last final denial of the Veteran's claim for service connection for nervous disorder is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that declined to reopen the Veteran's claim for service connection for a nervous disorder is final.  38 U.S.C.A. § 7105(c) (West 2010); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2005 rating decision, the RO declined to reopen the Veteran's previously denied claim for service connection for a nervous condition and the Veteran filed a timely notice of disagreement.  The RO subsequently reconsidered the claim based on submission of previously unavailable service medical records and, in March 2006, issued a statement of the case denying the claim on the merits.  38 C.F.R. § 156(c)(2010).  The Veteran did not file a substantive appeal and the decision became final.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010). Thus, the August 2005 decision became final because the Veteran did not perfect an appeal.

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In March 2008, the Veteran filed an application to reopen his claim for service connection for a nervous disorder.  In a July 2008 rating decision, the RO declined to reopen the claim.  Thereafter, in a May 2009 supplemental statement of the case, the RO effectively reopened the claim and denied it on the merits.  Nevertheless, because that claim was previously denied in a decision that became final in August 2006, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the VA at the time of the August 2005 rating decision included an August 2003 statement from the Veteran detailing a history of gonorrhea and genitourinary symptoms during service, and the physical and mental impact that the symptoms had on his military service and life post service.  Specifically, the Veteran stated that he suffered a lot of pain and discomfort in his stomach and genital area and that relations with his wife were never the same.  He stated that his conduct and behavior changed because he had to withstand pain and suffering, and that it was because of the change in his behavior that he was not allowed to continue his military career.  

Additionally, the record before VA adjudicators in August 2005 contained VA treatment notes dated July 2002 through April 2005 showing ongoing treatment for psychiatric problems, urological problems, complaints of mental problems related to sexually transmitted disease infections contracted in service, and diagnoses of anxiety disorder not otherwise specified (NOS) and rule out dysthymia.  Also of record were various VA examinations, including a November 2003 mental health examination during which the Veteran reported contracting venereal diseases in service which affected his nerves.  The November 2003 examiner diagnosed dysthymia but provided no opinion regarding etiology.  A November 2003 VA general medical examination report shows diagnoses of anxiety, a neuropsychiatric condition, and a history of venereal disease. 

Finally, of record in August 2005 were copies of the Veteran's service medical records, which document ongoing treatment throughout service for gonorrhea and associated conditions, including frequent urinary tract infections, traumatic urethritis, and residual urethritis.  However, other than an indication on a February 1976 report of medical history that the Veteran did not know whether he had experienced depression or excessive worry, the service medical records are negative for complaints or clinical findings related to any mental disorder.  

In its August 2005 rating decision, the RO observed that the Veteran's service connection claim had been previously denied based on a finding that the evidence did not show the existence of a nervous disorder in service or that the Veteran's current nervous disorder was caused by service.  Then, in readjudicating the Veteran's claim in a March 2006 statement of the case, the RO determined that the newly submitted service medical records were negative for evidence of treatment or diagnosis of a nervous disorder in service and that the newly submitted VA treatment records referred to treatment for an anxiety disorder many years after service.  Consequently, the RO found that the Veteran's nervous condition was neither incurred in nor caused by service and denied the claim.

The evidence that must be considered in determining whether there is a basis for reopening this claim is the evidence that has been added to the record since that August 2005 decision.  Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis, so irrespective of whether it was on the underlying merits or instead a prior petition to reopen the claim).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In support of his March 2008 application to reopen his claim, the Veteran submitted lay statements from family members and an acquaintaince attesting to their observations of the Veteran in service and after service.  Of particular note, the Veteran's wife testified that she noticed radical changes in the Veteran's personality while he was still in service.  She noted that prior to service, the Veteran was jovial, gentle, and loving, and enjoyed helping his family.  However, in service, he began to get angry without reason and stopped being a providing and protective husband and father.  Similarly, statements from the Veteran's sister and a professor relate knowledge of the Veteran before and after service, and indicate that the Veteran was a different person after service.  The Veteran's son and daughter also provided statements regarding their observations of their father over the years, which included a decline in mental health.

Other new evidence not of record at the time of the August 2005 rating decision includes a copy of a July 2008 report from a VA psychiatric consultation that was requested by vocational rehabilitation and counseling to determine feasibility of employment.  The psychiatrist noted the Veteran's report that his family had suffered the consequences of his behavior and his allegation that "the fact that he had gonorrhea repeatedly during service has everything to do with all of this."  The psychiatrist noted the Veteran's affect to be adequate, his mood to irritable and rather angry, his judgment to be maintained, and his insight to be markedly impaired.  The psychiatrist noted the Veteran to be manipulative and indicated that he had very strong characteristics of a borderline personality disorder.  The psychiatrist noted the Veteran to be very projective of his problems and situation, continuously alleging that his care has been managed unfairly, and to be concerned about issues to include benefit claims, and for those reasons, it was not feasible that he could work.

Additionally, the Veteran has submitted new VA medical records dated March 2010 and April 2010 showing diagnoses of and treatment for an anxiety disorder and dysthymia.  Those records show complaints of insomnia, sadness, anergia, anhedonia, guilt feelings for not being an adequate father and husband, social isolation, auditory hallucinations, and marital difficulties.  They also show reports by the Veteran that his problems started in 1975 or 1976, right after his return from an assignment in Korea, at which time he developed a 15-year chronic sexually transmitted disease which affected his marriage and his relationship with his children.  

Initially, the Board finds that the July 2008 report, while new, does not constitute material evidence to reopen the Veteran's claim.  In essence, the July 2008 report simply notates the Veteran's assertion that his current psychiatric problems are related to gonorrhea that he contracted during his active service.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  Leshore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the July 2008 report is mainly cumulative of the evidence previously submitted and considered at the time of the last final decision on this issue, which included statements by the Veteran that his psychiatric disability is related to venereal disease contracted in service.  

Moreover, in the reopening context, the credibility of lay evidence is presumed; however, the competence of lay evidence is not presumed.  While a Veteran can submit lay testimony regarding symptoms that he experiences, he is not competent, as a layperson without ostensible medical expertise, to provide a diagnosis, opine as to medical etiology, or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, the Veteran is not competent to relate his current psychiatric problems to any aspect of his active duty, including any venereal diseases contracted in service.  Therefore, the July 2008 report does not provide a sufficient basis to reopen the Veteran's claim.

In contrast, the Board finds the lay statements of the Veteran's family members and acquaintance, and the lay statements of the Veteran during his recent VA treatment, to be both new and material.  The Veteran previously related his current psychiatric disability specifically to venereal disease contracted in service.  However, the newly submitted lay evidence indicates that the Veteran's current psychiatric symptoms first manifested in service, which had not been previously asserted and supported by evidence.  The lay statements, when presumed credible, present an alternate theory upon which the Veteran's claim could be granted.  Specifically, they support manifestation of a psychiatric disability in service and a continuity of symptomatology following separation.  38 C.F.R. § 3.303(b) (2010).

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim, when presumed credible solely for the purpose of determining whether to reopen the claim for service connection, relates to a previously unestablished fact, a link between his currently diagnosed psychiatric disability and his active service.  Therefore, the Board finds that the new evidence, when presumed credible for the purpose of determining whether it is material, is material. The Board makes no finding as to the credibility of the new evidence at this time and defers any finding as to the credibility of the newly submitted evidence because the reopened claim must be remanded to the RO for consideration of that new evidence.  Accordingly, the Veteran's claim for service connection is reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  To that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's newly reopened claim.

The Veteran, in written statements, asserts that his current psychiatric disability is related to his active service.  Specifically, the Veteran has argued that his psychiatric problems are secondary to a venereal disease contracted in service.  In the alternative, the Veteran has asserted that his psychiatric disorder manifested during service and that he has experienced a continuity of symptoms since that time.  In support of the Veteran's claim, lay statements have been submitted from various family members and acquaintances attesting to a change in the Veteran's personality while he was in service and a continuity of psychiatric symptoms since that time.

Service medical records are negative for complaints or clinical findings related to a psychiatric disability.  The service medical records show ongoing treatment throughout service for gonorrhea and associated symptoms and conditions.  Specifically, they document symptoms of dysuria, erectile dysfunction, loss of sensation in the penis, and testicular pain, and diagnoses of gonorrhea, resistant gonorrhea, urinary tract infections related to gonorrhea, traumatic urethritis, post gonoccoccal urethritis, residual posterior urethritis, and epididymitis.   During a February 1976 service examination, the Veteran indicated that he did not know whether he had experienced depression or excessive worry.  He also reported a positive history of frequent or painful urination and venereal disease.  Service examinations in May 1981 and June 1981 were negative for genitourinary and psychiatric complaints or findings.  The Veteran declined a separation examination.

A review of post service VA medical records dated 2002 to 2008 show treatment for genitourinary symptoms, including dysuria, hematuria, testicular pain, and suprapubic pain, and psychiatric disabilities diagnosed as anxiety disorder, and dysthymia.  The Veteran was afforded various VA examinations in November 2003, including a VA mental health examination during which he reported contracting venereal diseases in service that affected his nerves.  The VA examiner diagnosed dysthymia but provided no opinion regarding etiology.  A November 2003 general medical examination report also showed diagnoses of anxiety, a neuropsychiatric condition, and a history of venereal disease, but offered no opinion regarding etiology.

With respect to the Veteran's claim for service connection for a psychiatric disability secondary to venereal disease contracted in service, the Board finds that claim to be inextricably intertwined with the Veteran's pending claims of entitlement to service connection for gonorrhea residuals and urethritis.  The appropriate remedy where pending claims are inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the claim for service connection for a psychiatric disability secondary to venereal disease and residuals thereof, is remanded to the RO.

With respect to the theory of entitlement to service connection for a psychiatric disability on a direct basis, the Board observes that the Veteran has not been afforded a VA examination based upon all the evidence of record.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board finds that, despite the lack of evidence showing in-service treatment related to a psychiatric disability, the Veteran is competent as a lay person to provide testimony regarding manifestation of symptoms in service.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  The Board similarly finds that the Veteran's wife and other family members and acquaintances are competent to testify regarding their observations of the Veteran.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In light of the competent lay evidence indicating in-service manifestation of symptoms, competent lay evidence supporting continuity of symptoms post service, and the medical and lay evidence regarding current symptoms and a current diagnosis, the Board finds that a remand for a VA etiological examination and opinion is necessary in order to fully and fairly assess the merits of the Veteran's claim for service connection for a psychiatric disorder on a direct basis.  38 C.F.R. § 3.159(c)(4) (2010).

The Board recognizes that the Veteran was afforded VA examinations in November 2003, but notes that the examiners offered no opinions regarding the etiology of the Veteran's psychiatric disabilities.  Furthermore, pertinent evidence has been associated with the claims file since those examinations, namely, the Veteran's service medical records and lay statements attesting to manifestation of psychiatric symptoms in service and a continuity of symptoms thereafter.  To ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  Therefore, on remand, the Veteran should be afforded a VA psychiatric examination that includes a review of the entire claims folder.

Lastly, following certification of his appeal to the Board, and subsequent to the May 2009 supplemental statement of the case, the Veteran submitted VA treatment records dated in March 2010 and April 2010.  Those records, which were submitted directly to the Board, have not yet been considered by the RO.  Nor has the Veteran submitted a waiver of initial RO review with respect to that additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2010).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the VA medical records dated in March 2010 and April 2010, it has done so solely for the purpose of reopening the claim, a determination that is fully favorable to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the issue of service connection for a psychiatric disability should be reviewed with consideration of all evidence received since the last RO adjudication.

Accordingly, the case is REMANDED for the following action:

1. After ensuring any other necessary development has been completed, and after considering all evidence received since the January 2010 rating decision, adjudicate the Veteran's pending claims for service connection for gonorrhea residuals and urethritis and notify the Veteran of any decision.  If the decision is adverse to the Veteran, inform him of his appeal rights and that he must perfect an appeal if he desires appellate review of those issues.

2. Then, after the above has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's service medical records, which are negative for psychiatric complaints but show complaints and treatment related to venereal disease and genitourinary problems; current VA medical records showing current treatment for genitourinary problems and a psychiatric disability; and lay statements from the Veteran's family and acquaintance attesting to a change in the Veteran's personality while he was in service and a continuity of psychiatric symptoms since separation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a. Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to DSM-IV. 

b. State whether it is it at least as likely as not (50 percent probability or greater) that any current psychiatric disability is related to venereal disease, and the residuals thereof, contracted during active service.

c. State whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability manifested in service or is otherwise related to any aspect of the Veteran's active military service. 

d. If any psychiatric disability is more likely attributable to factors unrelated to military service, the examiner should specifically so state. 

3. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


